       Case 2:15-cv-00463-RCL-SMD Document 246-44 Filed 01/21/20 Page 1 of 1



                                   Municipal Court of Montgomery, AL
 Municipal Court of Montgomery, AL                                                                                                   Case #
                    vs.                                                                           017itT009552. 0 ITRT029275, 027R1036423,
                                                                                                04CRA000391A, 06TRT012375, 06TRT01 2376,
 ANGELA MCCULLOUGH                                                                    n8TRT064788, 08117064789, 10TRT023030, 10TRP723051
           CIRCLE
MONTGOMERY, AL 36116
DOB:

            Petition tor       ite,«   ocation of Probation and Statement of Delinquency Charges
TO: Karen Knight, Judge of the Municipal Court of Montgomery, AL, comes now
          , in his/her capacity as City Prosecutor and will respectfully show unto the Court as follows:

     On or about the 7th day of November, 2010 the above named defendant was placed on probation
      I.
     by this Honorable Court, pursuant to 15-22-24, Code of Alabama, 1975 , as supplemented and
     amended, for a period of 24 months for the offense of
     Child Restraint Violation, Giving False Name to Law Enforcement Officer, Improper
     Equipment, 3 cnts of No DL, 2 cnts of No Proof Insurance, 2 cnts of Suspended License
 II. That in conjunction with the grant of probation to the defendant by this Honorable Court, a written
     statement of the conditions of said probation was signed and executed by the Defendant and the
     Defendant was specifically instructed regarding the special provisions of said probation by
           Judge Karen Knight
III. That subsequent to the time that Defendant was placed on probation by this Honorable Court, she
     has failed to:
           Report to the probation agent as directed:
           12/14/2010, 12/16/2010, 12/20/2010, 12/29/2010, 1/7/2011, 1/12/2011
           Make payments of fines, costs, restitution and other court ordered monies:              Due $3,616.00
           Pay a monthly probation fee of $40 to the probation agent while on supervised probation: Due $130.00
                                                                                             Total Due $3,746.00
           Report to court for probation review as directed by the court or probation agent.
      Based on the investigation of the undersigned and the information received therefrom, your Petitioner verily believes that the
Defendant has violated one or more of the written conditions of probation entered into between her and this Court and that this Court
should hold a hearing, after proper notice to Defendant to determine whether or not the Defendants probation should be revoked.
      WHEREFORE, your Petitioner respectfully requests that the probation of the Defendant be revoked and that this Honorable Court
issue a warrant for the arrest of said Defendant, if necessary, and that said Defendant be brought before this Honorable Court for a hearing
to determine whether or not the Defendant's probation should be revoked and the Defendant be require4 to serve the full sentence
heretofore imposed_


City Prosecutor

                                                                  ORDER
      It appears to the Court that a Petition for Revocation of Probation and Statement of Delinquency Charges having been filed in the
Municipal Court of Montgomery. AL, a copy of which is attached hereto and incorporated herein by reference, and the Court having
reviewed said Petition, is of the opinion that a hearing should be held to determine whether or not the Defendant-Probationer is in violation
of the terms of her probation as charged in said Petition,
      NOW, THEREFORE IT IS ORDERED, ADJUDGED AND DECREED that a Revocation Hearing be set before this Court to
determine if the Defendant-Probationer has violated the terms of her probation and as a result should, therefore, have the period of her
probationary sentence revoked and the original sentence of the Court imposed,
       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a true copy of this Petition, together with the conditions of
probation and all other relevant documents in the case be served upon the above named Defendant, Consider this order suspending time on
this case until u resolution is decided,



                             DEFENDANTS
                               EXHIBIT
                                        o                             Court Clerk / Magistrate                                      Date



                                                                                                                   Exhibit RR
JCS    1:1/417511-130913-SMARTEN
